Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-10, 12-13, 15 and 17-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by NPL titled “LTE: Evolved Universal Terrestrial Radio Access Network (E-UTRAN); S1 Application Protocol (S1AP) (3GPP TS 36.413 version 13.2.0 Release 13) (herein referred to as 3GPP).
As to claims 1 and 15, 3GPP teaches an apparatus (eNB), comprising: a processor (implicit to eNBs) configured to: 
transmit a first request message to a core network (CN) device to setup a first interface between a base station and the CN, and wherein the first request message includes location area information and base station type information of the base station (see sections 8.7.3.1, 8.7.3.2 and 9.1.8.4, S1 SETUP REQUEST has Global eNB ID and eNB Name and CSG information that indicates if eNB supports a CSG cell [~base station type information] and TA/TAC information [location area information]); and 
receive a first response message sent by the CN device, wherein the first response message indicates that the first interface is successfully setup, and wherein the first response message includes a configuration information of the CN (see sections 8.7.3.1, 8.7.3.2 and 9.1.8.5, S1 SETUP RESPONSE comprises various configuration information needed to setup an S1 connection).
As to claims 8 and 19, 3GPP teaches an apparatus (MME), comprising: a processor (implicit to MMEs) configured to: 
receive, by a core network (CN) device, a first request message transmitted by a base station to setup a first interface between the base station and the CN, wherein the first request message includes location area information and base station type information of the base station (see sections 8.7.3.1, 8.7.3.2 and 9.1.8.4, S1 SETUP REQUEST has Global eNB ID and eNB Name and CSG information that indicates if eNB supports a CSG cell [~base station type information] and TA/TAC information [location area information]); and 
transmit, by the CN device, a first response message to the base station, wherein the first response message indicates that the first interface has been successfully setup, and wherein the first response message includes a configuration information of the CN (see sections 8.7.3.1, 8.7.3.2 and 9.1.8.5, S1 SETUP RESPONSE comprises various configuration information needed to setup an S1 connection).
As to claims 3, 9, 17 and 20, 3GPP further teaches wherein the configuration information of the CN comprises a public land mobile network (PLMN) information (see section 9.1.8.5).
As to claims 4, 12 and 18, 3GPP further teaches wherein after the first response message is received, the processor is further configured to: transmit a first update message to the CN device, wherein the first update message instructs the CN device to update configuration information of the base station, wherein the first update message comprises the location area information and a public land mobile network (PLMN) information; and receiving, by the base station, a first confirmation message in response to the first update message transmitted by the CN device (see sections 8.7.4.1, 8.7.4.2, 9.1.8.7 and 9.1.8.8, ENB CONFIGURATION UPDATE, ENB CONFIGURATION UPDATE ACKNOWLEDGE).
As to claims 10 and 21, 3GPP further teaches wherein after the transmit, by the CN device, the first response message to the base station, the processor is further configured to: transmit, by the CN device, a second update message to the base station, wherein the second update message is used to instruct the base station to update configuration information of the CN device; and receive, by the CN device, a second confirmation message for the second update message transmitted by the base station (see sections 8.7.5.1, 8.7.5.2, 9.1.8.10 and 9.1.8.11, MME CONFIGURATION UPDATE, MME CONFIGURATION UPDATE ACKNOWLEDGE).
As to claim 5, 3GPP further teaches wherein the configuration information of the CN comprises CN cloud set identification information (see section 8.7.3 and 9.1.8.5, MME Group ID ~ CN cloud set identification information).
As to claims 6 and 13, 3GPP further teaches6. The method of claim 1, wherein after the receiving, by the base station, the first response message transmitted by the CN device, the method further comprises: receiving, by the base station, an overload stop message transmitted by the CN device, wherein the overload stop message indicates that an overload operation is stopped (see section 8.7.7.1 and 8.7.7.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL titled “LTE: Evolved Universal Terrestrial Radio Access Network (E-UTRAN); S1 Application Protocol (S1AP) (3GPP TS 36.413 version 13.2.0 Release 13) (herein referred to as 3GPP) in view of Well Known Prior Art (Official Notice).
As to claims 7 and 14, what is lacking from 3GPP is wherein the base station type information indicates that the base station is an enhanced long-term evolution (eLTE) base station or a new radio (NR) base station.
Examiner takes Official Notice that enhanced long-term evolution (eLTE) base station or a new radio (NR) base station were known at the time of the invention.  In combination with 3GPP, this would result in an ID corresponding to a eLTE or NR base station (indicating a base station type of eLTE/NR…) being sent in the SETUP REQUEST.
It would have been obvious to one of ordinary skill in the skill in the arts at the time of the claimed invention to apply this teaching to 3GPP so as to provide users with the enhanced services provided by 5G systems over the 4G system taught by 3GPP.

Allowable Subject Matter
Claims 2, 11, 16 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0045351 (Zee et al.).  US 2018/0332632 (Vikberg et al.).  US 2018/0124854 (Myhre et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641